COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


MORNINGSTAR FOODS, L.L.C./
 DEAN FOODS COMPANY AND
 INDEMNITY INSURANCE COMPANY OF
 NORTH AMERICA/ESIS, INC.
                                                                MEMORANDUM OPINION *
v.     Record No. 0756-08-3                                         PER CURIAM
                                                                    JULY 29, 2008
RICHARD CARL PEROTTI


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Joseph F. Giordano; Semmes, Bowen & Semmes, on brief), for
                 appellants.

                 (Brody H. Reid; Geoffrey R. McDonald & Associates, P.C., on
                 brief), for appellee.


       Morningstar Foods, L.L.C./Dean Foods Company and its insurer appeal a decision of the

Workers’ Compensation Commission finding that Richard Carl Perotti proved his ongoing

symptoms and associated medical treatment are causally related to his November 21, 2005

compensable injury by accident. We have reviewed the record and the commission’s opinion

and find that this appeal is without merit. Accordingly, we affirm for the reasons stated by the

commission in its final opinion. See Perotti v. Morningstar Foods, L.L.C./Dean Foods Co.,

VWC File No. 226-65-82 (Feb. 27, 2008). We dispense with oral argument and summarily

affirm because the facts and legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.